DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-6, the prior art (e.g. US Patent Application Publication No. 2016/0380052 to Kim et al.) does not disclose at least a second gate endcap isolation structure laterally between and in contact with first and second lateral portions of the first gate structure, the second gate endcap isolation structure on the trench isolation region and having an uppermost surface below an uppermost surface of the first gate structure, a portion of the first gate structure on the uppermost surface of the second gate endcap isolation structure, along with the other limitations of the claim.  
Regarding claims 7-12, the prior art (e.g. Kim et al.) does not disclose at least a second gate endcap isolation structure laterally between and in contact with first and second lateral portions of the first source or drain contact structure, the second gate endcap isolation structure on the trench isolation region and having an uppermost surface below an uppermost surface of the first source or drain contact structure, a portion of the first source or drain contact structure on the uppermost surface of the second gate endcap isolation structure, along with the other limitations of the claim.  
Regarding claims 13-16, the prior art (e.g. Kim et al.) does not disclose at least a gate endcap isolation structure in contact with the first gate structure and the second gate structure, the gate endcap isolation structure on the trench isolation region and 
Regarding claims 17-20, the prior art (e.g. Kim et al.) does not disclose at least a gate endcap isolation structure in contact with the first source or drain contact structure and the second source or drain contact structure, the gate endcap isolation structure on the trench isolation region and having a first upper surface co-planar with an uppermost surface of the first source or drain contact structure, and the gate endcap isolation structure having a recess, the recess having a second upper surface below the first upper surface, a portion of the second source or drain contact structure on the second upper surface of the recess of the gate endcap isolation structure, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738